UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22441 John Hancock Hedged Equity & Income Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: April 30, 2012 ITEM 1. SCHEDULE OF INVESTMENTS Managed distribution plan The Fund has adopted a managed distribution plan (Plan). Under the Plan, the Fund makes quarterly distributions of an amount equal to 1.8125% of the Fund’s net asset value (NAV) as of each measuring date, based upon an annual rate of 7.25%. The amount of each quarterly distribution declared under the Plan will be based on the NAV of the Fund at the close of the New York Stock Exchange on the last business day of the month ending two months prior to each quarterly declaration date. The Fund may also make additional distributions (i) for purposes of avoiding federal income tax on the Fund of investment company taxable income and net capital gain, if any, not included in such regular distributions and (ii) for purposes of avoiding federal excise tax of ordinary income and capital gain net income, if any, not included in such regular distributions. Although the Fund has adopted the Plan, it may discontinue the Plan. The Board of Trustees of the Fund may amend the terms of the Plan or terminate the Plan at any time without prior notice to the Fund’s shareholders. The Plan will be subject to periodic review by the Fund’s Board of Trustees. You should not draw any conclusions about the Fund’s investment performance from the amount of the Fund’s distributions or from the terms of the Fund’s Plan. The Fund’s total return at NAV is presented in the Financial highlights. With each distribution that does not consist solely of net income, the Fund will issue a notice to shareholders and an accompanying press release that will provide detailed information regarding the amount and composition of the distribution and other related information. The amounts and sources of distributions reported in the notice to shareholders are only estimates and are not being provided for tax reporting purposes. The actual amounts and sources of the amounts for tax reporting purposes will depend upon the Fund’s investment experience during the remainder of its fiscal year and may be subject to changes based on tax regulations. The Fund will send you a Form 1099-DIV for the calendar year that will tell you how to report these distributions for federal income tax purposes. The Fund may at times distribute more than its net investment income and net realized capital gains; therefore, a portion of your distribution may result in a return of capital. A return of capital may occur, for example, when some or all of the money that you invested in the Fund is paid back to you. A return of capital does not necessarily reflect the Fund’s investment performance and should not be confused with “yield” or “income.” Semiannual report | Hedged Equity & Income Fund Portfolio summary Top 10 Holdings (16.7% of Net Assets on 4-30-12) Apple, Inc. 2.7% Oracle Corp. 1.6% Lowe’s Companies, Inc. 2.0% Microsoft Corp. 1.6% Wells Fargo & Company 1.8% PepsiCo, Inc. 1.5% Cisco Systems, Inc. 1.8% PNC Financial Services Group, Inc. 1.1% Occidental Petroleum Corp. 1.6% The Western Union Company 1.0% Sector Composition Information Technology 21.5% Options Purchased 6.2% Consumer Discretionary 16.8% Materials 2.7% Industrials 14.1% Utilities 1.5% Financials 11.9% Telecommunication Services 0.7% Health Care 10.0% Short-Term Investments & Other Assets and Liabilities, Net (0.9%) Energy 8.3% Consumer Staples 7.2% Portfolio Composition 1 Common Stocks 94.7% Short-Term Investments & Other Assets and Liabilities, Net (0.9%) Options Purchased 6.2% 1 As a percentage of net assets on 4-30-12. 2 Excludes cash and cash equivalents. 3 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. Semiannual report | Hedged Equity & Income Fund 7 Fund’s investments As of 4-30-12 (unaudited) Shares Value Common Stocks 94.7% (Cost $236,944,480) Consumer Discretionary 16.8% Auto Components 0.3% Allison Transmission Holdings, Inc. (I) 35,210 735,879 Automobiles 0.4% Great Wall Motor Company, Ltd., H Shares (I) 41,000 88,174 Harley-Davidson, Inc. 16,585 867,893 Tesla Motors, Inc. (I) 3,230 107,010 Distributors 0.1% LKQ Corp. (I) 9,800 327,810 Diversified Consumer Services 0.3% Allstar Co-Invest Block Feeder LLC (I)(R) 236,300 228,880 Apollo Group, Inc., Class A (I) 4,119 145,071 Matthews International Corp., Class A 12,380 371,400 Hotels, Restaurants & Leisure 1.0% Buffalo Wild Wings, Inc. (I) 2,220 186,147 CEC Entertainment, Inc. 9,080 347,038 Choice Hotels International, Inc. 8,380 315,256 Dunkin’ Brands Group, Inc. 2,900 93,873 Las Vegas Sands Corp. 2,500 138,725 Melco Crown Entertainment, Ltd., ADR (I) 10,189 158,133 Sands China, Ltd. 44,800 175,600 Sonic Corp. (I) 66,970 483,523 Starbucks Corp. 8,207 470,918 Yum! Brands, Inc. 4,451 323,721 Household Durables 0.9% D.R. Horton, Inc. 8,360 136,686 Jarden Corp. 6,740 282,608 Lennar Corp., Class A 5,250 145,635 NVR, Inc. (I) 2,005 1,571,800 Tempur-Pedic International, Inc. (I) 6,610 388,932 Internet & Catalog Retail 1.4% Amazon.com, Inc. (I) 7,707 1,787,253 Expedia, Inc. 10,400 443,352 priceline.com, Inc. (I) 1,730 1,316,219 Shutterfly, Inc. (I) 7,040 219,085 8 Hedged Equity & Income Fund | Semiannual report See notes to financial statements Shares Value Leisure Equipment & Products 1.3% Brunswick Corp. 7,770 $204,273 Hasbro, Inc. 32,300 1,186,702 Mattel, Inc. (C) 54,406 1,828,042 Polaris Industries, Inc. 3,170 251,825 Media 3.9% Arbitron, Inc. 15,790 600,810 Comcast Corp., Class A 76,649 2,324,764 Discovery Communications, Inc., Series C (I) 6,700 332,923 News Corp., Class A 13,082 256,407 Omnicom Group, Inc. 53,575 2,748,933 Sirius XM Radio, Inc. (I) 263,699 595,960 The Walt Disney Company 56,923 2,453,951 Thomson Reuters Corp. 33,100 987,042 Multiline Retail 1.4% Dollar Tree, Inc. (I) 3,480 353,777 Family Dollar Stores, Inc. 2,300 155,365 Fred’s, Inc., Class A 29,000 415,280 Nordstrom, Inc. 4,300 240,198 Target Corp. (C) 43,980 2,548,201 Specialty Retail 4.4% Advance Auto Parts, Inc. 10,630 975,834 Ascena Retail Group, Inc. (I) 22,540 461,619 Bed Bath & Beyond, Inc. (I) 4,339 305,422 CarMax, Inc. (I) 4,300 132,741 DSW, Inc., Class A 4,800 270,048 Express, Inc. (I) 13,200 311,784 Fast Retailing Company, Ltd. 500 111,587 GNC Holdings, Inc., Class A 8,650 337,869 Lowe’s Companies, Inc. (C) 164,189 5,167,028 Monro Muffler Brake, Inc. 1,410 58,177 O’Reilly Automotive, Inc. (I) 2,863 301,932 PetSmart, Inc. 6,286 366,222 Ross Stores, Inc. 6,597 406,309 Stage Stores, Inc. 33,310 508,644 The Buckle, Inc. 4,746 219,170 The Cato Corp., Class A 22,580 628,401 TJX Companies, Inc. 9,206 383,982 Urban Outfitters, Inc. (I) 20,110 582,386 Textiles, Apparel & Luxury Goods 1.4% Burberry Group PLC 12,327 297,233 Coach, Inc. 11,888 869,726 Deckers Outdoor Corp. (I) 4,530 231,075 Hanesbrands, Inc. (I) 9,800 276,556 Lululemon Athletica, Inc. (I) 11,169 828,070 PVH Corp. 5,590 496,392 Ralph Lauren Corp. 2,175 374,687 Under Armour, Inc., Class A (I) 2,700 264,411 See notes to financial statements Semiannual report | Hedged Equity & Income Fund 9 Shares Value Consumer Staples 7.2% Beverages 2.4% Companhia de Bebidas das Americas, ADR 4,470 187,651 Molson Coors Brewing Company, Class B 25,060 1,041,995 PepsiCo, Inc. (C) 61,581 4,064,346 The Coca-Cola Company 12,856 981,170 Food & Staples Retailing 1.7% Casey’s General Stores, Inc. 8,240 464,324 Costco Wholesale Corp. 4,403 388,213 CVS Caremark Corp. 35,984 1,605,606 Sysco Corp. (C) 54,538 1,576,148 Wal-Mart Stores, Inc. 7,629 449,424 Whole Foods Market, Inc. 1,600 132,912 Food Products 2.0% General Mills, Inc. 31,310 1,217,646 Green Mountain Coffee Roasters, Inc. (I) 2,637 128,554 Kraft Foods, Inc., Class A 53,830 2,146,202 Post Holdings, Inc. (I) 5,800 172,550 Ralcorp Holdings, Inc. (I) 5,200 378,612 Unilever NV — NY Shares 32,400 1,112,940 Tobacco 1.1% Lorillard, Inc. 1,000 135,290 Philip Morris International, Inc. 30,033 2,688,254 Reynolds American, Inc. 3,500 142,905 Energy 8.3% Energy Equipment & Services 1.2% Bristow Group, Inc. 5,860 286,261 Core Laboratories NV 2,490 341,080 Diamond Offshore Drilling, Inc. 6,325 433,579 McDermott International, Inc. (I) 37,585 424,711 National Oilwell Varco, Inc. 4,355 329,935 Oceaneering International, Inc. 6,546 337,970 Petrofac, Ltd. 6,067 170,737 Schlumberger, Ltd. 7,190 533,067 SEACOR Holdings, Inc. (I) 3,700 343,841 Oil, Gas & Consumable Fuels 7.1% Anadarko Petroleum Corp. 23,766 1,739,909 Apache Corp. 6,160 590,990 BG Group PLC 93,241 2,195,959 Cabot Oil & Gas Corp. 9,370 329,262 Chevron Corp. 16,150 1,720,944 Cobalt International Energy, Inc. (I) 12,200 326,472 Concho Resources, Inc. (I) 2,500 267,950 Continental Resources, Inc. (I) 1,700 151,725 EOG Resources, Inc. 6,430 706,078 Exxon Mobil Corp. (C) 30,543 2,637,083 GeoResources, Inc. (I) 9,140 344,669 Newfield Exploration Company (I) 5,510 197,809 10 Hedged Equity & Income Fund | Semiannual report See notes to financial statements Shares Value Oil, Gas & Consumable Fuels (continued) Occidental Petroleum Corp. 47,000 $4,287,340 Peabody Energy Corp. 3,900 121,329 Penn Virginia Corp. 17,700 90,624 Pioneer Natural Resources Company 2,000 231,640 Plains Exploration & Production Company (I) 5,980 244,283 Royal Dutch Shell PLC, ADR, Class B 21,990 1,613,186 Southwestern Energy Company (I) 4,610 145,584 Valero Energy Corp. 13,839 341,823 Whiting Petroleum Corp. (I) 9,530 545,116 Financials 11.9% Capital Markets 2.1% Ares Capital Corp. 27,070 434,203 BlackRock, Inc. 10,260 1,965,611 Greenhill & Company, Inc. 11,330 440,171 Invesco, Ltd. 16,035 398,309 SEI Investments Company 67,305 1,358,888 T. Rowe Price Group, Inc. 12,180 768,741 UBS AG (I) 9,670 119,618 Commercial Banks 5.1% Cullen/Frost Bankers, Inc. 15,185 895,308 First Midwest Bancorp, Inc. 36,090 384,359 First Niagara Financial Group, Inc. 57,120 510,653 First Republic Bank (I) 17,305 571,584 Hancock Holding Company 8,340 268,381 International Bancshares Corp. 26,800 528,764 M&T Bank Corp. 18,125 1,563,644 MB Financial, Inc. 15,400 318,318 PNC Financial Services Group, Inc. 45,440 3,013,581 Webster Financial Corp. 21,980 499,605 Wells Fargo & Company (C) 145,383 4,860,154 Westamerica Bancorp. 3,400 155,958 Consumer Finance 0.2% American Express Company 7,872 473,973 Discover Financial Services 4,800 162,720 Diversified Financial Services 1.1% JPMorgan Chase & Company (C) 60,900 2,617,482 Justice Holdings, Ltd. (I) 12,106 197,261 Insurance 2.7% ACE, Ltd. 20,640 1,568,021 Alleghany Corp. (I) 3,670 1,258,443 Assured Guaranty, Ltd. 14,700 208,446 Marsh & McLennan Companies, Inc. 63,230 2,115,044 Platinum Underwriters Holdings, Ltd. 10,300 377,186 Primerica, Inc. 16,950 444,599 Reinsurance Group of America, Inc. 10,180 591,865 W.R. Berkley Corp. 4,000 150,640 White Mountains Insurance Group, Ltd. 810 423,630 See notes to financial statements Semiannual report | Hedged Equity & Income Fund 11 Shares Value Real Estate Investment Trusts 0.4% DiamondRock Hospitality Company 30,450 $323,684 Digital Realty Trust, Inc. 2,700 202,743 Host Hotels & Resorts, Inc. 16,900 281,216 Mack-Cali Realty Corp. 8,820 253,310 Real Estate Management & Development 0.1% BR Malls Participacoes SA 11,800 146,591 Thrifts & Mortgage Finance 0.2% Northwest Bancshares, Inc. 37,920 467,174 Health Care 10.0% Biotechnology 2.2% Alexion Pharmaceuticals, Inc. (I) 1,580 142,706 Amgen, Inc. 14,220 1,011,184 Amylin Pharmaceuticals, Inc. (I) 27,300 707,343 Biogen Idec, Inc. (I) 11,874 1,591,235 Celgene Corp. (I) 16,705 1,218,129 Gilead Sciences, Inc. (I) 16,357 850,728 Vertex Pharmaceuticals, Inc. (I) 10,590 407,503 Health Care Equipment & Supplies 2.2% DENTSPLY International, Inc. 7,300 299,738 Edwards Lifesciences Corp. (I) 7,237 600,454 Gen-Probe, Inc. (I) 6,400 521,920 Haemonetics Corp. (I) 2,890 206,837 Hologic, Inc. (I) 36,775 703,138 Intuitive Surgical, Inc. (I) 1,259 727,954 Medtronic, Inc. (C) 61,839 2,362,250 STERIS Corp. 8,200 257,562 The Cooper Companies, Inc. 3,100 273,327 Health Care Providers & Services 1.2% Aetna, Inc. 11,207 493,556 AmerisourceBergen Corp. 5,098 189,697 Amsurg Corp. (I) 16,820 483,743 Cardinal Health, Inc. 4,689 198,204 Omnicare, Inc. 5,600 195,104 PSS World Medical, Inc. (I) 10,500 251,265 Quest Diagnostics, Inc. 1,200 69,228 UnitedHealth Group, Inc. 21,587 1,212,110 Health Care Technology 0.2% SXC Health Solutions Corp. (I) 4,700 425,726 Life Sciences Tools & Services 1.3% Agilent Technologies, Inc. 17,100 721,278 Bruker Corp. (I) 10,808 162,444 Charles River Laboratories International, Inc. (I) 19,710 700,296 ICON PLC, ADR (I) 32,030 710,425 Life Technologies Corp. (I) 12,173 564,340 Waters Corp. (I) 5,448 458,231 12 Hedged Equity & Income Fund | Semiannual report See notes to financial statements Shares Value Pharmaceuticals 2.9% Abbott Laboratories 7,743 $480,531 Auxilium Pharmaceuticals, Inc. (I) 6,800 121,856 Dr. Reddy’s Laboratories, Ltd., ADR 2,100 71,043 Elan Corp. PLC, ADR (I) 18,620 256,770 Johnson & Johnson 24,850 1,617,487 Merck & Company, Inc. 44,750 1,755,990 Perrigo Company 3,200 335,680 Pfizer, Inc. 73,730 1,690,629 Roche Holdings AG 4,027 735,774 Salix Pharmaceuticals, Ltd. (I) 8,400 414,960 Valeant Pharmaceuticals International, Inc. (Toronto Exchange) (I) 4,100 228,083 Industrials 14.1% Aerospace & Defense 3.2% General Dynamics Corp. (C) 37,072 2,502,360 Honeywell International, Inc. 6,233 378,094 Lockheed Martin Corp. 23,843 2,158,745 Northrop Grumman Corp. (C) 37,885 2,397,363 The Boeing Company 13,287 1,020,442 Air Freight & Logistics 1.3% Atlas Air Worldwide Holdings, Inc. (I) 4,100 188,805 Expeditors International of Washington, Inc. 5,740 229,600 FedEx Corp. 5,130 452,671 United Parcel Service, Inc., Class B 32,138 2,511,263 Building Products 0.6% Lennox International, Inc. 33,655 1,460,627 Commercial Services & Supplies 0.6% ACCO Brands Corp. (I) 37,550 396,153 Corrections Corp. of America (I) 10,600 306,234 G&K Services, Inc., Class A 14,020 460,697 United Stationers, Inc. 18,760 532,034 Construction & Engineering 0.8% Jacobs Engineering Group, Inc. (I) 17,050 747,302 Vinci SA 31,230 1,449,614 Electrical Equipment 0.5% Acuity Brands, Inc. 3,890 216,167 AMETEK, Inc. 5,100 256,683 Belden, Inc. 22,090 768,290 Industrial Conglomerates 2.2% 3M Company 20,080 1,794,349 Carlisle Companies, Inc. 20,800 1,145,248 Danaher Corp. 11,280 611,602 General Electric Company 12,558 245,886 Tyco International, Ltd. 35,947 2,017,705 See notes to financial statements Semiannual report | Hedged Equity & Income Fund 13 Shares Value Machinery 3.5% Albany International Corp., Class A 21,150 $509,715 Caterpillar, Inc. 6,805 699,350 Cummins, Inc. 1,798 208,262 Dover Corp. 2,870 179,834 Eaton Corp. 24,300 1,170,774 ESCO Technologies, Inc. 13,430 461,992 Flowserve Corp. 5,840 671,191 IDEX Corp. 9,555 413,827 Joy Global, Inc. 2,283 161,568 Mueller Industries, Inc. 13,230 604,743 PACCAR, Inc. 25,880 1,111,805 Pall Corp. 16,195 965,384 Parker Hannifin Corp. 3,727 326,821 Stanley Black & Decker, Inc. 17,100 1,251,036 WABCO Holdings, Inc. (I) 5,000 315,150 Wabtec Corp. 2,990 232,562 Marine 0.2% Alexander & Baldwin, Inc. 1,900 97,204 Kirby Corp. (I) 6,860 455,298 Professional Services 0.2% Intertek Group PLC 2,727 111,251 Towers Watson & Company, Class A 6,030 394,362 Verisk Analytics, Inc., Class A (I) 2,000 97,900 Road & Rail 0.3% Canadian National Railway Company 1,200 102,336 Genesee & Wyoming, Inc., Class A (I) 9,120 491,659 Hertz Global Holdings, Inc. (I) 8,000 123,280 Localiza Rent a Car SA 10,000 170,763 Trading Companies & Distributors 0.7% GATX Corp. 13,910 596,322 MSC Industrial Direct Company, Inc., Class A 16,355 1,205,527 Information Technology 21.5% Communications Equipment 2.9% Acme Packet, Inc. (I) 2,000 56,140 Aruba Networks, Inc. (I) 11,900 251,328 Cisco Systems, Inc. (C) 238,797 4,811,760 F5 Networks, Inc. (I) 4,525 606,033 Juniper Networks, Inc. (I) 10,490 224,801 QUALCOMM, Inc. 22,561 1,440,294 Riverbed Technology, Inc. (I) 13,612 268,565 Computers & Peripherals 4.4% Apple, Inc. (C)(I) 12,135 7,089,752 Dell, Inc. (I) 19,015 311,276 Diebold, Inc. 12,830 506,144 EMC Corp. (C)(I) 87,484 2,467,924 Gemalto NV 2,120 158,071 NetApp, Inc. (I) 10,157 394,396 14 Hedged Equity & Income Fund | Semiannual report See notes to financial statements Shares Value Computers & Peripherals (continued) QLogic Corp. (I) 32,852 $566,697 SanDisk Corp. (I) 974 36,048 Electronic Equipment, Instruments & Components 0.6% Avnet, Inc. (I) 4,390 158,391 Coherent, Inc. (I) 4,980 261,948 Jabil Circuit, Inc. 10,340 242,473 MTS Systems Corp. 8,700 417,339 Trimble Navigation, Ltd. (I) 8,940 484,012 Universal Display Corp. (I) 2,890 129,963 Internet Software & Services 2.1% eBay, Inc. (I) 44,498 1,826,643 Equinix, Inc. (I) 3,530 579,626 Google, Inc., Class A (I) 1,812 1,096,677 IAC/InterActiveCorp 10,407 501,097 LinkedIn Corp., Class A (I) 6,630 719,024 MercadoLibre, Inc. 2,500 241,850 Netease.com, Inc., ADR (I) 5,500 331,760 Rackspace Hosting, Inc. (I) 2,700 156,843 IT Services 2.9% Automatic Data Processing, Inc. 20,752 1,154,226 Cielo SA 4,320 129,635 Cognizant Technology Solutions Corp., Class A (I) 6,672 489,191 Fiserv, Inc. (I) 11,810 830,125 International Business Machines Corp. 7,268 1,505,057 MAXIMUS, Inc. 13,740 607,995 Teradata Corp. (I) 3,700 258,186 The Western Union Company 150,092 2,758,691 Office Electronics 0.1% Zebra Technologies Corp., Class A (I) 8,760 339,800 Semiconductors & Semiconductor Equipment 3.1% Altera Corp. 16,304 579,933 Analog Devices, Inc. 51,392 2,003,260 Broadcom Corp., Class A (I) 19,880 727,608 Cypress Semiconductor Corp. (I) 16,250 251,875 Intel Corp. 56,840 1,614,256 Intersil Corp., Class A 413 4,242 KLA–Tencor Corp. 3,019 157,441 Maxim Integrated Products, Inc. 23,580 697,496 Skyworks Solutions, Inc. (I) 17,400 472,236 Xilinx, Inc. 43,673 1,588,824 Software 5.4% Activision Blizzard, Inc. 25,660 330,244 Adobe Systems, Inc. (I) 11,460 384,598 ANSYS, Inc. (I) 9,550 640,519 Autodesk, Inc. (I) 6,168 242,834 BMC Software, Inc. (I) 4,506 185,918 Cadence Design Systems, Inc. (I) 32,500 379,275 See notes to financial statements Semiannual report | Hedged Equity & Income Fund 15 Shares Value Software (continued) Check Point Software Technologies, Ltd. (I) 6,564 $381,565 Citrix Systems, Inc. (I) 1,973 168,909 Concur Technologies, Inc. (I) 5,700 322,392 FactSet Research Systems, Inc. 4,795 502,804 Fortinet, Inc. (I) 6,750 176,310 Microsoft Corp. 130,605 4,181,972 MicroStrategy, Inc., Class A (I) 1,640 229,239 Oracle Corp. (C) 144,704 4,252,851 Red Hat, Inc. (I) 8,379 499,472 Salesforce.com, Inc. (I) 3,320 517,024 Splunk, Inc. (I) 1,500 50,925 Symantec Corp. (I) 8,121 134,159 TIBCO Software, Inc. (I) 9,030 297,087 Websense, Inc. (I) 16,900 350,506 Materials 2.7% Chemicals 1.5% CF Industries Holdings, Inc. 1,268 244,800 Innospec, Inc. (I) 10,200 308,346 Koppers Holdings, Inc. 7,300 283,824 LyondellBasell Industries NV, Class A 6,700 279,926 The Dow Chemical Company 37,100 1,256,948 The Sherwin-Williams Company 11,182 1,344,971 Westlake Chemical Corp. 2,400 153,480 Containers & Packaging 0.4% AptarGroup, Inc. 6,410 349,409 Graphic Packaging Holding Company (I) 28,260 151,191 Greif, Inc., Class A 4,230 226,897 Silgan Holdings, Inc. 10,380 455,371 Metals & Mining 0.3% Cliffs Natural Resources, Inc. 851 52,983 Freeport-McMoRan Copper & Gold, Inc. 1,642 62,889 Glencore International PLC 63,871 441,451 Iluka Resources, Ltd. 6,454 113,909 Walter Energy, Inc. 790 52,385 Paper & Forest Products 0.5% Deltic Timber Corp. 6,470 395,188 International Paper Company 27,730 923,686 Telecommunication Services 0.7% Diversified Telecommunication Services 0.7% American Tower Corp. 9,735 638,421 AT&T, Inc. 34,850 1,146,914 Utilities 1.5% Electric Utilities 0.3% UniSource Energy Corp. 9,990 363,636 Westar Energy, Inc. 10,410 298,663 16 Hedged Equity & Income Fund | Semiannual report See notes to financial statements Shares Value Gas Utilities 1.2% Atmos Energy Corp. 9,600 $312,768 New Jersey Resources Corp. 3,590 155,232 UGI Corp. 87,365 2,549,311 WGL Holdings, Inc. 6,390 256,303 Number of Contracts Value Options Purchased 6.2% (Cost $17,295,747) Put Options 6.2% S&P 500 Index (Expiration Date: 6-22-13; Strike Price: $1,275) (I) 1,900 16,378,000 Par value Value Short-Term Investments 3.5% (Cost $9,200,000) Repurchase Agreement 3.5% Goldman Sachs Tri-Party Repurchase Agreement dated 4-30-12 at 0.200% to be repurchased at $9,200,051 on 5-1-12, collateralized by $1,329,000 Federal National Mortgage Association, 0.000% due 10-15-12 (valued at $1,328,322) and by $7,515,000 Federal Home Loan Mortgage Corp., 2.880% due 2-9-15 (valued at $8,056,296, including interest) $9,200,000 9,200,000 Total investments (Cost $263,440,227) † 104.4% Other assets and liabilities, net (4.4%) Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. ADR American Depositary Receipts (C) All or a portion of this security is pledged as collateral for options (see Note 3). Total collateral value at 4-30-12 was $42,361,850. (I) Non-income producing security. (R) Direct placement securities are restricted to resale and the Fund has limited rights to registration under the Securities Act of 1933. Value as a Beginning Ending percentage Acquisition Acquisition share share of Fund's Value as of Issuer, Description date cost amount amount net assets 4-30-12 Allstar Co-Invest 8-1-11 $240,553 236,300 236,300 0.09% $228,880 Block Feeder LLC † At 4-30-12, the aggregate cost of investment securities for federal income tax purposes was $264,189,306. Net unrealized appreciation aggregated $11,621,414, of which $20,673,695 related to appreciated investment securities and $9,052,281 related to depreciated investment securities. See notes to financial statements Semiannual report | Hedged Equity & Income Fund 17 F I N A N C I A LS T A T E M E N T S Financial statements Statement of assets and liabilities 4-30-12 (unaudited) This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value for each common share. Assets Investments, at value (Cost $263,440,227) $275,810,720 Cash 92,042 Foreign currency, at value (Cost $769) 766 Receivable for investmentssold 1,649,317 Dividends and interestreceivable 182,239 Other receivables and prepaidexpenses 41,048 Totalassets Liabilities Payable for investmentspurchased 1,201,431 Written options, atvalue (Premiums received $12,976,229) 12,329,500 Payable toaffiliates Accounting and legal servicesfees 3,468 Trustees’fees 1,604 Other liabilities and accruedexpenses 73,429 Totalliabilities Netassets Paid-incapital $269,360,025 Accumulated distributions in excess of net investment income (8,192,165) Accumulated net realized loss on investments, written options and foreign currencytransactions (10,018,571) Net unrealized appreciation (depreciation) on investments, written options and translation of assets and liabilities in foreigncurrencies 13,017,411 Netassets Net asset value pershare Based on 14,350,824 shares of beneficial interest outstanding — unlimited number of shares authorized with par value of $0.01 pershare. $18.41 18 Hedged Equity & Income Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the six-month period ended 4-30-12 (unaudited) This Statement of operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $2,407,937 Interest 4,808 Less foreign taxeswithheld (10,468) Total investmentincome Expenses Investment managementfees 1,275,439 Accounting and legal servicesfees 23,352 Transfer agentfees 8,006 Trustees’fees 16,488 Printing andpostage 10,981 Professionalfees 50,721 Custodianfees 22,240 Stock exchange listingfees 22,801 Other 10,942 Totalexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments (10,652,229) Writtenoptions 9,348,611 Foreign currencytransactions (11,281) Change in net unrealized appreciation (depreciation)of Investments 25,505,411 Writtenoptions 4,095,118 Translation of assets and liabilities in foreigncurrencies 235 Net realized and unrealizedgain Increase in net assets fromoperations See notes to financial statements Semiannual report | Hedged Equity & Income Fund 19 F I N A N C I A LS T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Sixmonths ended Period 4-30-12 ended (unaudited) 10-31-11 1 Increase (decrease) in netassets Fromoperations Net investmentincome $961,307 $337,387 Net realizedloss (1,314,899) (8,723,640) Change in net unrealized appreciation(depreciation) 29,600,764 (16,583,353) Increase (decrease) in net assets resulting fromoperations Distributions toshareholders 2 From net investmentincome (9,153,590) (317,301) From tax return ofcapital — (4,982,535) Totaldistributions From Fund sharetransactions Sharesissued — 279,246,500 3 Sharesrepurchased (4,319,131) — Offeringcosts — (584,809) Total from Fund sharetransactions Totalincrease Netassets Beginning ofperiod 248,392,249 — 3 End ofperiod Undistributed (Accumulated distributions in excess of) net investmentincome Share activity Sharesoutstanding Beginning ofperiod 14,620,236 — Sharesissued — 14,620,236 Sharesrepurchased (269,412) — End ofperiod 1 Period from 5-26-11 (commencement of operations) to 10-31-11. 2 A portion of the distributions for the six months ended 4-30-12 may be deemed a tax return of capital at year-end. 3 Initial seed capital of $100,000 is included in Fund share transactions for the period ended 10-31-11. 20 Hedged Equity & Income Fund | Semiannual report See notes to financial statements Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed during the period. COMMON SHARES Periodended 4-30-12 1 10-31-11 2 Per share operatingperformance Net asset value, beginning ofperiod 3 Net investmentincome 4 0.07 0.02 Net realized and unrealized gain (loss) oninvestments 1.94 (1.73) Total from investmentoperations Less distributions to commonshareholders From net investmentincome (0.63) 5 (0.02) From tax return ofcapital — (0.34) Totaldistributions Anti-dilutive impact of repurchaseplan 0.04 6 — Offering costs related to commonshares — (0.04) Net asset value, end ofperiod Per share market value, end ofperiod Total return at net asset value (%) 7 8 8 Total return at market value (%) 7 8 8 Ratios and supplementaldata Net assets applicable to common shares, end of period (inmillions) $264 $248 Ratios (as a percentage of average net assets): Expenses 1.13 9 1.15 9 Net investmentincome 0.75 9 0.31 9 Portfolio turnover (%) 37 38 1 Six months ended 4-30-12.Unaudited. 2 Period from 5-26-11 (commencement of operations) to 10-31-11. 3 Reflects the deduction of a $0.90 per share salesload. 4 Based on the average daily sharesoutstanding. 5 A portion of the distributions may be deemed a tax return of capital at year-end. 6 The repurchase plan was completed at an average repurchase price of $16.10 for $269,412 shares. The repurchase for the period ended 4-30-12 was $4,319,131 and had an impact of $0.04. 7 Total return based on net asset value reflects changes in the Fund’s net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Fund’s shares traded during theperiod. 8 Notannualized. 9 Annualized. See notes to financial statements Semiannual report | Hedged Equity & Income Fund 21 Notes to financial statements (unaudited) Note 1 — Organization John Hancock Hedged Equity & Income Fund (the Fund) is a closed-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 p
